Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered October 16, 1990, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law and as a matter of discretion in the interest of justice, and the matter is remitted to the Supreme Court, Kings County, for further proceedings on the indictment.
The defendant was indicted by Kings County Indictment No. 1044/84, inter alia, for four counts of robbery in the first degree arising out of four separate incidents. The counts of the indictment were severed for trial and the defendant was convicted, upon a jury verdict, of robbery in the first degree under counts three and five of the indictment. The defendant was also convicted of robbery under count six of the indictment, but that conviction was reversed on appeal (see, People v Williams, 162 AD2d 649). It appears that the defendant then intended to plead guilty under count six of the indictment before Justice Douglass, but, due to some confusion, the defendant pleaded guilty to robbery in the first degree under count five of the indictment. Indeed, the name of the victim which was the subject of count five was specified during the defendant’s allocution. Since the defendant had already been convicted under count five of the indictment, his plea of guilty to this count must be vacated. Accordingly, this matter is remitted to the Supreme Court, Kings County, for further proceedings on the indictment. Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.